DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment submitted on 28 February 2022.  After entry of the amendment, claims 1, 3-7, and 11-27 are currently pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 (or as subject to pre-AIA  35 U.S.C. 102) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 15, 17, 19, 22-25 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by White et al (US Patent Application No. 2018/0162777 A1).



    PNG
    media_image1.png
    432
    453
    media_image1.png
    Greyscale














    PNG
    media_image2.png
    497
    450
    media_image2.png
    Greyscale

The instant claims are met by the reference.
As for claim 1, the reference teaches Portland cement in combination with calcium sulfoaluminate cement and calcium aluminate cement.  The amounts in Mix 1 and Mix 2 of Table 3.1 and Mix 1 and Mix 2 of Table 4.1 fall within the claimed range.  The composition does not require a latex bonding agent.
As for claim 3, the amount of the other cement falls within the claimed range.

As for claim 15, the reference teaches in the above-described mixes, the addition of fly ash which meets the non-Portland hydratable cement powder.  The fly ash used in the examples is Class C fly ash (see paragraph [0205]).  Based on the weight ratio of the fly ash to the hydraulic cement-based reactive powder the amount falls within the claimed range.  The lithium carbonate meets the alkali salt.  The calcium sulfoaluminate cement and calcium aluminate cement meets the at least two cements. The composition does not require a latex bonding agent.
As for claim 17, the amount of the at least two cements fails within the claimed range.
As for claim 19, the reference teaches lithium carbonate.
As for claim 22, the reference teaches Class C fly ash.
As for claim 23, this claim is met as the high free lime content powder does not have to be selected according to claim 22, just that if it is, it should be selected from those materials recited in claim 23.
As for claim 24, the reference teaches the addition of other components such as sand (filler or aggregate), citric acid (set retarder), and a superplasticizer (i.e. water reducer).
As for claim 25, the reference teaches Portland cement in combination with calcium sulfoaluminate cement and calcium aluminate cement.  The amount of the at least two cement falls within the claimed range.  See Mix 1 and Mix 2 of Table 3.1 and Mix 1 and Mix 2 of Table 4.1.
.

Claims 15-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dubey et al (US Patent Application No. 2017/0166481 A1).
The reference teaches, in Table 4.1 the following composition:

    PNG
    media_image3.png
    499
    453
    media_image3.png
    Greyscale






    PNG
    media_image4.png
    388
    450
    media_image4.png
    Greyscale

The instant claims are met by the reference.
As for claim 15, the reference teaches Class C fly ash which meets the non-Portland hydratable cement powder.  The potassium citrate and/or the lithium carbonate meets the alkali salt.  The combination of the calcium sulfoaluminate cement and calcium aluminate cement meets the at least two cements.  The amount of the Class C fly ash encompasses the claimed range.  
As for claim 16, the composition is free of bonding agents and Portland cement (see Mix 4 which recites no polymer present).
As for claim 17, the content of the at least two cements falls within the claimed range.
As for claim 18, the amount of the alkali salt falls within the claimed range.
As for claim 19, the reference teaches lithium carbonate and potassium citrate.

As for claim 21, the reference teaches potassium citrate.
As for claim 22, the reference teaches Class C fly ash.
As for claim 23, this claim is met as the high free lime content powder does not have to be selected according to claim 22, just that if it is, it should be selected from those materials recited in claim 23.
As for claim 24, the reference teaches the addition of other components such as sand (filler or aggregate), potassium citrate (set retarder), a rheology modifier, and a superplasticizer (i.e. water reducer).

Claims 25 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PCT International Patent Application No. WO 2015/095778 A1.
The reference teaches, in Example 2, the following composition:

    PNG
    media_image5.png
    455
    815
    media_image5.png
    Greyscale


As for claim 25, the calcium aluminate cement and calcium sulfoaluminate cement meets the at least two cements.  The amount falls within the claimed range. The composition is free of latex bonding agents.
As for claim 27, according to paragraphs [073]+ of the reference the glass utilized is a fibrous enforcement.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by European Patent Specification No. EP 2172437 A1.
 The reference teaches in column 3, Cement type 1 and type 2 comprising:  

    PNG
    media_image6.png
    371
    412
    media_image6.png
    Greyscale




    PNG
    media_image7.png
    364
    421
    media_image7.png
    Greyscale

The instant claims are met by the reference.
As for claim 1, the reference teaches Portland cement in combination with calcium sulfoaluminate cement or calcium aluminate cement.  The amount of Portland cement falls within the claimed range.  The composition is free of latex bonding agents.
As for claim 3, the amount of the at least one other cement falls within the claimed range.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 103 (or as subject to pre-AIA  35 U.S.C. 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over European Patent Specification No. EP 2172437 A1.
The reference was discussed previously, above.  Further the reference teaches, in column 4, Cement type 5 which comprises:

    PNG
    media_image8.png
    406
    420
    media_image8.png
    Greyscale

Further, the reference teaches,  in paragraph [0031], that a filler, typically sand can be used to reduce cost.  Also an accelerator can be added or a retarder (see paragraph [0032]).

As for claim 4, the reference teaches that a filler may be added.  
As for claim 25, the reference teaches Cement type 5, that can comprise both calcium aluminate cement and calcium sulfoaluminate cement in addition to Ordinary Portland cement.  The amount of the at least two cements overlaps the claimed range of amounts and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. 
As for claim 27, the reference teaches,  in paragraph [0031], that a filler, typically sand can be used to reduce cost.  Also an accelerator can be added or a retarder (see paragraph [0032]).
Accordingly, based on the above reasoning, the instant claims are obvious over the reference absent evidence showing otherwise.

Claims 1, 3-4 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over European Patent Specification No. EP 2722319 A2.
The reference teaches, in the abstract and the machine translation a composition comprising comprises: 0-75 wt.%, preferably 0-60 wt.% Portland cement and/or Portland composite cement, white cement, based on the dry weight of the composition; 0-75 wt.%, preferably 0-60 wt.% calcium aluminate cement and/or calcium sulfoaluminate cement, preferably high-alumina cement, based on the dry weight of the composition; at least a sulfate carrier e.g. calcium sulfate, where the amount of sulfate-carrier component is not greater than 
The instant claims are obvious over the reference.
As for claim 1, the reference teaches a composition that can comprise 0-75 wt% Portland cement, 0-75 wt% calcium aluminate cement and/or calcium sulfoaluminate cement, at least a sulfate carrier in an amount not greater than 30 wt%, at least one retarder comprising tartrate, citrate and/or an acceleration and at least one additive such as a water repellent agent, an air entraining agent, a water retention agent and/or a rheological additive.  The amount of the cement overlaps the claimed range of amounts and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. The composition is free of latex bonding agents.
As for claim 3, the amount of the at least one other cement overlaps the claimed range of amounts and overlapping ranges are deemed to be obvious.
As for claim 4, the reference teaches that an additive such as an air entraining agent or a rheological additive can be added.
As for claim 25, the reference suggests a composition comprising a mixture of calcium aluminate cement and calcium sulfoaluminate cement.  The amount of the cements overlaps the claimed range and overlapping ranges are deemed obvious.

As for claim 27, the reference teaches that an additive such as an air entraining agent or a rheological additive can be added.
Accordingly, based on the above reasoning, the instant claims are obvious over the reference absent evidence showing otherwise.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 5-6 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 14-17 of copending Application No. 17/476,893 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims encompass all of the claimed limitations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments
Based on applicant’s arguments and amendments the rejections of the claims over the following references are overcome:
(1) the 102(a)(1) rejection over Hesse et al (US Patent Application No. 2018/0050963 A1);
(2) the 103(a) rejections over White et al (US Patent No. US 2018/0162777 A1);
(3) the 103(a) rejections over Korean Patent Specification No. KR 10-20180060672 A; 
	(4) the 103(a) rejections over Chinese Patent Specification No. CN 105819798 A; and
	(5) the obviousness-type double patenting rejection over copending 16/594,822.
Applicant's arguments filed 28 February 2022 have been fully considered but they are not persuasive with respect the following:
With respect to White et al (US Patent Application No. 2018/0162777 A1) applicant argues that the claims are not anticipated by the reference as the reference teaches a latex bonding agent however it is clear from the reference that the latex material is not required to be present. See paragraph [01866] which recites that the amount of the film forming polymer (i.e. latex) is present in an amount of from 0 to 15.0 wt% of the hydraulic cement based reactive powder. Therefor it clearly is not a required component.

With respect to PCT International Patent Application No. WO 2015/095778 A1 applicant argues that the composition is not free of latex bonding agents however it is clear from the example, that no latex bonding agent need be present.
	With respect to European Patent Specification No. EP2172437 A applicant argues that the composition is not free of latex bonding agents however it is clear from these compositions, that no latex bonding agents need be present. See paragraph [0031] that recites that various
other components could be included. Therefore they are not required to be present.
With respect to European Patent Specification No. EP 2722319 A2 applicant argues that the composition is not free of latex bonding agents however as the reference does not teach that a latex bonding agent is a required component it is clear that the composition is free of latex bonding agents.

Allowable Subject Matter
Claims 7 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, which is the most pertinent art found, fails to teach or render obvious all of the cumulative limitations recited in these claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367. The examiner can normally be reached Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J GREEN/Primary Examiner, Art Unit 1731

ajg
March 15, 2022